Citation Nr: 1451375	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to August 1987, with additional service in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on April 24, 2013, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the claim for further development in February 2014.  That development will be further discussed below.  The case was returned to the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain service treatment records from the Veteran's service with the Army National Guard; to procure an adequate VA medical opinion; and to ensure compliance with prior remand directives.

In the February 2014 Board remand, the Board directed that the AOJ should ask the Veteran to provide information regarding his service in the Army National Guard from May 1978 to January 1983, to specifically include the location/state of national guard service.  The AOJ sent the Veteran notice asking for evidence showing that his bilateral hearing lost existed from military service in the National Guard to the present time, but did not specifically ask for the location of such national guard service.  The AOJ sent a subsequent letter, in May 2014, stating that because it received no response, VA is under no further obligation to assist in obtaining records regarding the Army National Guard service.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ must request this specific information from the Veteran, as this is what is needed for further development of record.  Thereafter, the AOJ must follow all procedures required for determining whether the Veteran had any periods of Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) which qualify him for basic eligibility for Veterans benefits and what the dates of such periods were.  In addition, the Veteran's complete service treatment records from his Army National Guard service should be requested.

Pursuant to the Board's remand instructions, the Veteran was provided with an additional VA medical opinion regarding the etiology of his hearing loss disability, in May 2014.  The VA examiner stated that she could not determine a medical opinion regarding the etiology of the Veteran's right ear hearing loss without resorting to speculation because no separation audiogram was conducted.  For the left ear, the examiner stated that there was a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz, and that the Veteran's left ear hearing loss was at least as likely as not caused by or a result of military service.  However, under the rationale section, the examiner again stated that the pre-enlistment audiogram documents a mild high frequency hearing loss of the right ear which was not present on the last audiogram available for review, which was completed over a year before separation.  Under rationale, it again states that without a separation audiogram, the examiner cannot opine regarding the claim for service connection for hearing loss without resorting to mere speculation.  Finally, the examiner stated that hearing loss existed prior to service, but that it was not aggravated beyond normal progression in military service.  No rationale was provided.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  Although the examiner stated that she could not provide an opinion without resort to mere speculation because of the absence of a separation audiogram, this is an inadequate rationale under Hensley v. Brown, 5 Vet. App. 155, 159 (1993), as  service connection for a current hearing disability may be warranted where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in 38 C.F.R. § 3.385.  Additionally, although the examiner stated that the left ear hearing loss was at least as likely as not caused by or a result of military service, there was no associated rationale provided.  Therefore, it is an insufficient basis for a grant of service connection. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

Finally, the Board also notes that, although the remand specifically instructed that the examiner provide an explanation for, and comment on the significance of, an improvement in pure tone thresholds between September 1984 and February 1986 audiograms.  The supplemental opinion contained no such analysis.  Service treatment records demonstrate the following pure tone thresholds, in decibels, for various audiograms: 

A June 1982 pre-enlistment audiogram



HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
5
10
5
30
30
  15 
LEFT
0
5
5
25
20
  30



A September 1984 Hearing Conservation program audiogram



HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
10
10
10
35
40
10
LEFT
10
10
10
30
30
15 


A February 1986 Hearing Conservation program audiogram



HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
10
10
5
0
5
0
LEFT
10
10
5
5
10
  15

Therefore, on remand, a supplemental opinion must be sought so that the Veteran is provided with an adequate VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the location/state of his Army National Guard service, from May 1978 to January 1983.  The Veteran must be notified that VA is under no further obligation to assist him in obtaining records regarding his Army National Guard service, in connection with this claim, if he does not provide the requested information.

2.  After completing the above, and waiting an appropriate amount of time for the Veteran to respond, obtain the Veteran's complete Army National Guard service treatment records from any appropriate source.  Additionally, request verification of any periods of ACDUTRA and INACDUTRA which may qualify the Veteran for basic eligibility for Veterans benefits.  All requests and responses, positive and negative, should be associated with the claims file.  If feasible, summarize these findings and include a copy of that summary, along with all information and documents received, in the claims file.

3.  After the aforementioned development is completed, refer the claims file to an appropriate VA medical professional (hereinafter, "reviewer") to provide a supplemental opinion regarding the etiology of the Veteran's current hearing loss disability.   The reviewer must be given full access to the Veteran's complete VA claims file and electronic file for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this examination.  
  
If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then address the following:

a)  If the Veteran is found to have hearing loss that preexisted his January 1983 to August 1987 active service, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss worsened in severity during active service.  
 
If so, the reviewer must indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  The reviewer should discuss his or her level of certainty regarding the answer provided to this question.   

In responding to this question, the reviewer should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.	

* The reviewer is asked to comment upon the notation in the May 2014 VA examination that there was a positive threshold shift greater than normal measurement variability for the left ear, and that the Veteran's left ear hearing loss at least as likely as not was caused by or a result of an event in military service.

b)  State whether it is at least as likely as not (50 percent probability or greater), that the Veteran's current level of hearing loss is related to any incident of active service, to include exposure to loud transmitters and turbine engine noise (which has been found to have resulted in the Veteran's tinnitus). 

c)  If National Guard treatment records are provided, and periods of Active Duty for Training and Inactive Duty for Training are verified, the reviewer should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by, or is a result of, acoustic trauma or noise exposure from a period of ACDUTRA or INACDUTRA with the Army National Guard.

* The reviewer should additionally comment on the improvement noted in the Veteran's pure tone thresholds between the September 1984 and February 1986 audiological evaluations, and offer some explanation for such results.  The reviewer should comment on its significance, if any, in determining the etiology of the Veteran's current hearing loss.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the examination report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

***The reviewer is advised that the unavailability of a separation audiogram is not a sufficient basis for a conclusion that an etiological opinion cannot be provided without mere speculation, and any such opinion will be returned as inadequate.*** 

4.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for bilateral hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


